DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 19th, 2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 42 is objected to because of the following informalities:  
Claim 42 recites “displacement features” in line 32 but should read “rib and abdomen displacement features”
Claim 42 recites “wherein for said training” in line 13 but should read “wherein for said training phase”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“digital processor” in Claims 42, 51, and 61 because the limitation is supported by the Specification (a non-transitory computer readable medium comprising software code for performing the steps of a method of any example when executed by a digital processor; Page 5 Lines 8-9) 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-61 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claims 42 and 51 recites the limitation “develops a normalization matrix based on said positional epochs, and applies said normalization matrix to a time window-based feature matrix in order to normalize and correct the feature matrix for changes in position and the resulting changes in rib and abdomen displacement transducer function” at the end of each claim. One of ordinary skill in the art would not be able to know what is meant by the normalization matrix and how it is being developed, and what is meant by the correction of the feature matrix for changes in position, and/or what the feature that is being corrected is and how it is being corrected, still one with ordinary skill in the art would not be able to know the changes in position are changes in the subject’s position/movement, or changes in position of the epochs.
Claims 42-61 recite the term “subject” multiple times: “subject rib”, “subject abdomen”, “subject’s skin”, “subject body”, “subject movement”, “subject positions”, “human subjects”, “subject or subject group”. It is unclear if these terms are referring to the same “subject” or different elements. 

Claims 42-61 recite the terms “transducer” multiple times: “transducers mounted”, “transducers including transducers for sensing”, “rib and abdomen transducers”, “transducers for one or more human subjects”, “subject movement transducers”, “rib or abdomen displacement transducers”. It is unclear if these terms are referring to the same “transducer” or different elements. 
Claims 42 and 51 recite the terms “a common substrate” in lines 7 and 6, respectively. It is unclear whether this is the same element as the “one or more substrates” previously recited in lines 2-3 and 2, respectively. The term “common” also renders the claims indefinite because it is unclear what would make the substrate common. One with ordinary skill in the art is unsure of which elements the “common substrate” is common between.
Claims 42 and 51 recite the terms “training phase” in lines 10 and 9, respectively, and “use phase” in lines 20 and 19, respectively, that render the claims indefinite. It is unclear how these phases contribute to the claimed method/system. It is unclear whether these “phases” are referring to phases of the method/system or calibrating the system through processing signals into the processor.
Claims 42 and 51 recite the terms “values” in lines 21 and 19, respectively. It is unclear what the values are referring to. One with ordinary skill in the art is unsure of how the values are being calculated or determined, and it is unclear to exactly which parameters are being referred to.
Claims 42 and 51 recites the limitation “real-time correspondence” in line 21 and 19-20, respectively, which is an unclear term to one of ordinary skill in the art. One with ordinary skill in the art would not be able to know what is meant by the term “correspondence” and/or a “correspondence” of an unspecified parameter.

Claim 42 and 51 recites the term “windows” in lines 32 and 31, respectively. It is unclear if this is the same as the previously referenced “time-based windows” in lines 27-28 and 26-27, respectively. 
Claims 42 and 51 recite “feature matrix” in line 36 and 35, respectively. It is unclear whether this “feature matrix” is the same as the previously referenced “time window-based feature matrix”, or a different matrix.
Claims 42 and 51 recite the terms “changes in position” in lines 36 and 35, respectively. It is unclear as to what the term “position” is referring to, as there were both “positional epochs” and “subject position(s)” previously recited in the claim.
Claims 42 and 51 recite the terms “resulting changes” in lines 37 and 36, respectively. It is unclear what changes are being calculated, and exactly what the changes are resulting from. 
Claims 42 and 51 recite the limitations “the subject movement signals” in lines 22 and 21, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 42 and 51 recite the limitations “rib and abdomen displacement transducer signals” in lines 23 and 22, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 42 and 51 recite the limitations "the resulting changes in rib and abdomen displacement transducer function" in lines 37 and 35-36, respectively. There is insufficient antecedent basis for this limitation in the claim.

Claims 43 and 52 recite the limitation “co-located” in line 4. It is unclear what “co-located” means in terms of the accelerometer’s location between the rib and abdomen transducers and the sensor device. 
Claims 45 and 54-56 recite the limitations “the subject movement transducer signals” in lines 2 and 2-3, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 45 and 54-56 recite the limitations “the rib or abdomen displacement transducers” in lines 3 and 3-4, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 45 and 54-56 recite the term “reduced function” in line 4, which is a relative term that renders the claims indefinite. The term “reduced” is not defined by the claims. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree of “reduced” would satisfy the claims, whether it may refer to filtering the signal and/or completely removing portions of the signal. It is also unclear what the term “function” entails. One with ordinary skill in the art is unsure if the term “function” refers to a function that is being performed by the subject, or a function of which parameter of the signal. 
Claims 47 and 58 recite “between displacement and movement signals”. It is unclear whether the computations are made between separate displacement signals and movement signals, or multiple different signals that contain both displacement and movement data.
Claim 49 recites the limitation “said matrix overlap” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 50 and 60 recite the term “windows” in lines 3 and 4, respectively. It is unclear if this is the same as the previously referenced “time-based windows” in Claims 42 and 51, respectively.
59 recites the limitation “said time-based windows overlap” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 42-61 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 42 and 51 recite “adhered to a patient torso” and “adhered to the subject’s skin”, which may be construed as being positively recited as part of the claimed invention. The term “adhered” constitutes direct contact and thus claims the human body.  To overcome the rejection, it is suggested that applicant make clear that some element of the system is “adapted to” or “configured to” adhere to a patient torso or subject’s skin. For examination purposes, the claim is construed as being intended for use in the manner claimed, rather than the body surface being construed as part of the invention itself.
The dependent claims 43-50 and 52-61 inherit but do not remedy the deficiencies of Claims 42 and 51. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
     /MAY A ABOUELELA/     Primary Examiner, Art Unit 3791